Defendant has appealed from an order of the Special Term of the Supreme Court denying her motion to open a default judgment of separation entered against her and in favor of plaintiff on April 8,1938. Defendant had full knowledge as to the pendency of the separation action against her and, after consulting many lawyers, she permitted a default judgment to be taken. The- judgment of separation provides that plaintiff shall pay to defendant the sum of $250 a month for her support and maintenance. With that provision plaintiff has complied and is now complying. The Special Term properly exercised its discretion in denying defendant’s motion and the order appealed from should be affirmed. Order unanimously affirmed, without costs. Present — Hill, P. J., Crapser, Bliss, Heffeman and Schenck, JJ.